NUMBER 13-09-00373-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


NORMA DE LA TORRE,                                                       Appellant,

                                         v.

NOE FLORES SALINAS,                                                       Appellee.


                   On appeal from the 93rd District Court
                        of Hidalgo County, Texas.



                                     ORDER
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
                         Order Per Curiam

      Appellant filed a notice of appeal in this cause on July 1, 2009. The appeal was

previously abated for the purposes of settlement negotiations. On November 12, 2009,

and again on November 17, 2009, the parties notified the Court that a portion of the
underlying dispute had settled. On February 6, 2019 and October 15, 2019, appellant

notified the court via letter that appellee has passed away.

       Since then, appellant failed to take any further action to notify the Court regarding

the status of this appeal. Accordingly, the Court, having examined and fully considered

the proceedings herein and the extended duration of time that this matter has been

pending, is of the opinion that this cause should be and is ABATED.

       The Court hereby ORDERS appellant to file, within ten days of the date of this

order, an advisory regarding the status of this cause and, if applicable, a motion to

reinstate, dismiss, and/or sever. The failure to respond to this Court’s directive may

result in the dismissal of the appeal in its entirety for want of prosecution. See TEX. R.

APP. P. 42.3(b),(c).

       IT IS SO ORDERED.

                                                        PER CURIAM



Delivered and filed the
6th day of April, 2020.




                                             2